In the Missouri Court of Appeals
Eastern District

I)IVISION FIVE
PAUL L. PASTERNAK, ) EDl00439
)
Appellaiit, ) Appeal from the Circuit Court
) of St. Fralicois County
v. ) lOSF-DRO0649~O 1
)
DENISE M. PASTERNAK, ) Honorable Shawn R. McCarvei'
)
Respondent. ) Filed: August 19, 2014

Introductioii

Paul Pasternak (Father) appeals from the trial court’s judgment granting Denise
Pasternak’s (Mothei') motion to relocate the minor children and inodifying the prior dissolution
judgment to grant Mother sole legal custody over the children. In his four points on appeal,
Father argues the trial court erred in approving Motlier’s request to relocate the children, because
the move was not made in good faith and was not in the best interests of the children. He also
argued the court erred in granting Mother sole legal custody, because there was not substantial
evidence of a change in circumstances since the prior judgment and the change-was not in the
best interests of the children. We reverse the judgment of the trial court and remand for entry of

judgment in accordance with this opinion and for a redetermination of legal custody.

Background

The parties’ marriage was dissolved in 2011. The dissolution judgment awarded Mother
and Father joint legal and joint physical custody of the minor chiidren: A.J.P., born in 2005, and
A.P.P., born in 2008. The children’s primary residence was with Motlrer, and Father exercised
visitation on Weduesdays and every other weekend, Friday afternoon through Monday morning.
At the time of dissolution, Father taught at the North Cotlnty School District in Farmington,
Missouri, and Mother taught at the Cent1'al R-III School District (Central) also in Farntington.
The marital home was located within the Central district, so the children attended Central.
Father remained in the inarital home following the divorce.

As relevant for this appeal, in September of 2012, Mother filed a motion to modify the
dissolution judgment requesting sole legal and physical custody. In May of 2013, she gave
Father proper notice, pursuant to Section 452.377.7,1 that she intended to relocate the children
from Farrnington, Missouri to Silva, Missouri where she had a new job beginning in July of
2013. Father filed a petition to prohibit her relocation and a motion to Inodify. In the petition to
prohibit relocation, Father asserted the proposed move would deny him visitation during the
week and would preclude him from inaintainirig an active role in the children’s lives. He further
requested that the dissolution judgment be inodified to award him sole legal and physical custody
of the children.

Mother responded that she was relocating because she had lost her job in the Central
school district. Moreover, she asserted the proposed relocation would improve the children’s
standard of living and allow them to be closer to her family, and the children would benefit from

increased distance between Mother and Father, who have a negative relationship.

l All statutory references are to RSMo. 2000 as supplemented unless otherwise noted.

2

At the subsequent trial on Mother’s proposed relocation and the parties’ respective
motions to modify, Mother presented the testimony of Jaines Womack, a social worker for the
Southeast Mental Health Clinic. Womack testified that he had provided counseling services to
A.J.P., during which he had witnessed the conflict~laden relationship between Mother and
Father. He stated both parents were equally to blame for the fighting He noted the conflict was
negatively affecting the children. Regarding A.J.P.’s learning disability, Womack acknowledged
that A.J.P. had an individualized education program (IEP) at Central that was working well.
Last, Womack testified it was his opinion that because the children had already been through
many changes, it would be better for the children to inairltain the current visitation schedule, thus
lninilnizing any further changes.

Father testified to the following. He recounted many incidences of conflict between him
and Mother. He acknowledged that he and Mother have had trouble communicating about issues
involving the children, but stated he thought they would do better in the future. He stated that
the main source of their conflict was his initial objection to prescribing A.J.P. Adderall for
ADHD, and that his objection had stemmed from Mother’s failure to include him in the decision
and his belief that prescription medication should be a last resort. He agreed that he had refused
to administer the medication until a specialist in neurology had confirmed the diagnosis and
recommended rnedication. l-le stated that following the specialist’s diagnosis, he now
consistently administered A.J.P.’s ADHD medication in accordance with the doctors’
instructions Moreover, he testified that Mother did not always comply with A.J.P.’s IEP: the
IBP recommended he attend 19 days of suinrner' school, but Mother did not require him to attend

every day.

Father testified he was very involved in the day-to-day activities of the children’s lives,
During the school year, he took them to athletic events and games, he attended the children’s
school music programs, book fairs, and class parties, he chaperoned field trips for the children’s
classes when he was able, and he coached the children’s baseball team. He objected to Mother’s
proposed relocation because the move would remove the children from the community in which
they grew up. The children have family and many friends in Farmington, and Farmington has
better coinmunity facilities than Silva. Moreover, the move would place the children in the
Greeiiville School District (Greenville), which he believed to be far inferior to Central.
Greetiville has limited after-school activities and sports, and has a lower graduation rate than
Central.

Mother testified to the following. She had been a tenured special education teacher at
Central. She began getting unfavorable performance reviews following her divorce in 2011, for
failing to incorporate life skills into her curriculum, and failing to timely complete IEP
paperwork. Between the fall of 2011 and the spring of 2013, she received numerous warnings to
correct deficiencies in her work or face termination. When she failed to make the requested
improvements, she received notice her contract would not be renewed for the 20l3-20l4 school
year, at which point she resigned. She acknowledged that the loss of her position at Central was
her responsibility for her failure to improve. She accepted a position at Greenville with an
approximate $20,000 pay decrease from her salary at Central. Greenville is located near Silva,
which is approximately 56 miles from Farlnington.

She believed there was a good chance for advancement at Greenville once she completed
her rnaster’s deg1'ee. She was working towards a master’s degree from Southeast Missouri State

University in Cape Girardeatl, which was 90 minutes from the Greenville/Silva area. She

anticipated that a director position at Greenville would open in two years, which she would be
eligible for once she finished her master’s deg1'ee. The director position would provide a
$10,000 raise. On cross~exaininatioii, l\/fother agreed that while Central assisted with the cost of
her master’s degree, Greenville did not and she would need a loan to cover the cost of finishing
the program. She further agreed she would have to take classes online and was not sure if
Greenville would approve an online degree.

She felt Greenville would be better for the children than Central, because at Greenville
the teacher/studerit ratio was 1114 versus 1218 at Central, and A.J.P. would benefit from more
personal attention, smaller class sizes, and a smaller community Greenville had been
recognized in May of 2013 by U.S. News & World Report inagazine as one of the best small
high schools in the nation, based on test scores, and the elementary school was brand new.

Because her salary at Greenville was substantially lower than at Central, she stated she
would not be able to afford housing in Farniirigtoli or gas for the commute from Farmington to
Silva. She planned to rent a home in Silva with a large yard, which she stated would be an
improvement over her condominium in Farmington, which did not have a yard. She planned to
live near her parents in Silva, which she believed would be good for the children, because they
are close with her parents. The children had many friends and cousins in Silva.

She related many incidences of conflict between her and Father. She agreed, however,
that Father loved the children, had not missed any of his visitation with the children, and
attended most school events and programs She acknowledged that by relocating, Father would
lose his every Wediiesday overnight visitation, alternating Sunday overnight visitation, and
seven floating overniglits. She also acknowledged that during the pendency of the divorce she

had contemplated a move to Poplar Bluff, but opted not to move because it was not in the best

interests of the children, stating, “l felt that turning in an application was not what was best-in
the best interests for my l536 S.W.2d 30 (Mo. banc 1976). Vaughn v. Bowman,
209 S.W.3d 509, 511 (Mo. App. E.D. 2006). We will affirm the judgment unless there is no
substantial evidence to support it, it is against the weight of the evidence, or it erroneously
declares or applies the law. I;d. We view the evidence and all reasonable inferences therefrom in
the light most favorable to the judgment, disregarding contrary evidence and inferences. ii We
will, however, set aside a judgment as being against the weight of the evidence that we firmly
believe to be wrong, or when the judgment is clearly against the logic of the circumstances. Ld.

Section 452.377.9 provides that the party seeking relocation shall have the burden to
prove the proposed relocation is made in good faith and is in the best interests of the children.
Section 452.377.9. To determine whether a proposed relocation is in the best interests of a child,

the trial court looks to the factors set forth in Section 452.375.2. Abernathy v. Meier, 45 S.W.Bd

917, 924 (l\/lo. App. E.D. 2001). "l`hese factors include: (1) the wishes of the parents; (2) the
needs of the child for a f`requent, continuing and meaningful relationship with both parents and
the willingness of both mother and father to parent the child', (3) the relationship of the child with
parents, siblings and other family; (4) which parent is more likely to allow the child frequent,
continuing and meaningful contact with the other parent; (5) the child’s adjustment to the current
home, school, and community; (6) the mental and physical health of all individuals involved; (7)
the intention of either parent to relocate; (8) and the wishes of the child. Section 452.375.2. The
trial court conducted a thorough examination of each factor, which we will not duplicate liere.

The paramount concern is the best interests of the children. Fohey v. Knickerbocker, 130
S.W.Sd 730, 734 (Mo. App. E.D. 2004). T he requesting parent must demonstrate best interests
with direct, not conclusory, evidence, I_d. at 735-36. Disputes involving the relocation of a child
must be resolved on the particular facts of the case, rather than on the rigid application of rules.
Bretliorst v. Brethorst, 50 S.W.3d 864, 867 (l\/lo. App. E.D. 2004). Here, looking at the
particular facts in the record, we find that Mother did not present direct evidence supporting her
claims that the Greenville schools and GreenvilIe/Silva community would be better for the
children or that her new employment would benefit the children, and we do not find that the
reduction in day-to-day contact between the children and Father is in the best interests of the
children.

Regarding whether it was in the best interests of the children to attend the Greenville
schools, Mother testified the Greenville elementary school building was new, but not that it was
a better school than Central. She posited that the lower teacher student ratio of 1:14 was better
for A.J.P.’s ADHD diagnosis than the l:l8 ratio at Central. The difference in class size was the

only benefit Motlier named in support of her contention that Greenville would be better for the

children than Central. 'l`his minimal difference in class size is not sufficient on its own to
establish that relocating to the Greenville school district would be in the best interests of the
children. Moreover, she did not present evidence of how Greenville would address A.J.P.’s
learning disability and how they would adapt his existing lEP. l\/lother’s conclusory evidence
was insufficient to prove that moving the children to Greenville from Central school district was
in their best interests §_e£ _F_olr_gy, 130 S.W.3d at 735-36. Rather, the evidence was that it would
not be in the children’s best interests to relocate. A.J.P.’s counselor Womack, who was Mother’s
witness, testified that it would be best for the children to maintain the current visitation schedule,
which would necessitate staying in Farrnington. And even Mother testified that when she had
been contemplating a move to Poplar Bluff during the pendency of the divorce, she opted not to
move because moving would not be in the best interests of the children.

Likewise, Mother failed to present direct evidence supporting her conclusion that moving
to the Greenville/Silva community would be in the children’s best interests. l_d. Rather, she
acknowledged that there were fewer community resources in Silva and fewer after-school and
sport activities at the Greenville school district. While she had family in Silva and the children
had friends in Silva, the same was true for Farmington. The evidence showed the children were
attached to their current home and community, and Wornack testified it would be better for the
children not to rnove. Section 452.375.2.

Also as support for relocation, Mother argued that the proposed relocation would benefit
the children because the position at Greenville would allow greater opportunity for career
advancement. A parent’s career advancement alone does not meet the criteria for approving
1'elocation. To meet the criteria for relocation, the parent seeking relocation must demonstrate

with direct evidence how the new job will be in the child’s best interests. lt is unclear from the

record here how the children would benefit from Mother’s potential appointment to a director
position. g P, 130 S.W.3d at 736. First, while direct evidence of benefits can include
employer-sponsored tuition reimbursement, scholarships for employees’ children, cheaper health
insurance, and family nremberships to the YMCA, mci Abernathy, 45 S.W.3d at 926, there was
no evidence of such benefits here. Second, while an increase in salary can be evidence that
relocation will be in the best interests of the children when it allows a better standard of living,
se_e L, l\/lother’s new employment comes with a substantial pay decrease. 'l`hird, the record
failed to show that the position at Greenville would allow for greater career advancement.
Rather, the record suggests that Mother’s anticipated career advancement is highly speculative:
unlike Central, Greenville will not assist with the cost of obtaining her master’s degree and she
will have to secure a loan. Moreover, Mother admits she will have to complete her degree online
but does not know if an online degree will even qualify her for a director’s position at Greenville.

As for the children’s relationship with Fatlier, the record demonstrated that Father had
significant visitation with the children during the school year and fifty~fifty custody during the
summer. During the school year, he had custody every wednesday night, every other weekend
from Friday after school through Monday rnorning, and seven floating overnights. Mother
testified that Father always exercised his visitation lt is the declared public policy in Missouri
that the best interests of the children is served by frequent, continuing, rneariirrgful contact with
both parents. Fo_lrr=:y, 130 S.W.3d at 738. ln situations where, as here, the parents exercise joint
custody, Missorlri courts have been less willing to find that a modified visitation schedule after
relocation can preserve the existing relationship between the child and noncustodial parent. §
ggj, Buschardt v. Jones, 998 S.W.Zd 791, 798 (Mo. App. W.D. 1998); Puricelli v. Puricelli, 969

s.w.zd 239, 297(1\/10. App. nn 1993).

10

l~lere, both Mother and Father took frequent responsibility of the children during the week
and were involved in their day~to-day lives. Father frequently took the children to athletic events
and games, he coached their baseball team, he attended the childr'en’s school music programs,
book fairs, and class parties, and he chaperoned field trips for the children’s classes when he was
able. Were the children to relocate to Silva, while not a great distance from Farmington, Father
would be effectively removed from the children’s school days and would not be able to regularly
attend school events or participate in school-day activities as he had been doing.

We are mindful that when relocation is otherwise in the best interests of the child, the
trial court may properly allow the relocation of the child even when relocation will make
visitation difficult for the noncustodial parent. Nevertheless, the decrease in frequent and
meaningful contact between the children and their Father here does not support a finding this
relocation is in the children’s best interests. We acknowledge that Mother’s relocation from
Farniington to Silva was a move of only 56 miles, while much of the relevant l\/lissouri caselaw
involves moves of many hundreds of 1niles. Nevertheless, each request for relocation is decided
on the unique and particular facts of that case, and the court’s overriding concern is the best
interests of the children. Mantonya v. Mantonya, 311 S.W.?)d 392, 402 (Mo. App. W.D. 2010)
(relocation of fifteen miles to different school district was not in best interests of child).

Moreover, the trial court found that increased distance between the parents, who have
displayed constant animosity towards each other, would reduce stress on the children and be in
their best interests. While it is certainly true that the parents’ shocl287 S.W.3d 693, 698 (Mo. App. E.D. 2009).

Finally, we recognize that the practical implications of this decision will place a burden
on Mother, giving her the choice of either a long commute to Greenville on a reduced salary or
to seek new einployrnent closer to Farmington. Nevertheless, the concern of this Cou1't is with
the best interests of the children, not what is convenient for either parent. § id_. Point ll is
granted

Because we grant Father relief on his second poi11t, it is not necessary to address the
merits of his remaining points. Point 1 is rendered moot.z Points lll and lV address the trial
court’s modification of the original dissolution judgment by granting sole custody to Mother.
The trial court had modified the legal custody arrangement because the children were removed
from Farnringtorr to Silva, ln light of our reversal of the relocation, we remand for the trial court
to reconsider its modification of legal custody.

Conclusion
The judgment of the trial court permitting Mother to relocate to Silva, Missottri, with the

minor children is reversed, and we remand for the trial court to deny Mother’s motion for

2 While we do not address the inerits of Point l, we are skeptical that Mother made the relocation fully in good faith
Looking at the timeline, in March of 201 1 Mother applied for a position in Poplar Bluff, stating she wished to move,
but then \vithdrew her application upon the advice of her artorney. lust months later in May of 201 1, Mother began
receiving rregative reviews at Central. For the next two years, she failed to comply with multiple deficiency and
improvement plans and disregarded \varnings about her performance, until she received notice in March of 2013 that
lrer contract as a tenured teacher would not be renewed. She did not appeal the loss of her tenured position. While
she applied at many school districts \vitlr varying proximity to Farrnington, she accepted a position in the town
where her parents live and closer to \vhere her boyfi'ierrd lives. Although she was subsequently offered an interview
at a school district closer to Farmington, she did not schedule an interview, stating she had already accepted the
position in Silva. Nevert|zeless, in light of our reversal, it is not necessary for this Court to determine whether
Mother lost her job and had to rnove, or whether she decided to move and then lost herjob.

12

relocation and to reinstate the prior visitation schedule in accordance with this opinion and for a

determination of legal custody in light of the new order.

@=,MW¢

Gary M.Wrtner, Jr. , judge _

Robert M. Clayton IH, P. J., concurs.
Gary A. Kanip, S. J., concurs.

13